Order unanimously affirmed on the law and in the exercise of discretion, without costs to either party. The amendment granted does not change the issues and, in our opinion, in no wise is indicative of the merits of the case. We give no more weight to the increased amount than we would have given had it been asserted originally. That is, an ad damnum clause merely informs an adversary of the maximum amount of the claim asserted without in any wise being proof of injury or indeed of liability. In the view we take we hold no more than that Special Term had, and exercised, its judicial discretion to grant the motion. Concur — Botein, P. J., Breitel, Rabin, Stevens and Bergan, JJ.